                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                     CIVIL ACTION NO. 19-12581-RGS

                             THEODORE J. CHICOS

                                      v.

           AMAZON, INSTACART, CBFS, and JOE DELVALLE


                         MEMORANDUM AND ORDER

                                April 14, 2020

      Theodore J. Chicos initiated this action by filing a pro se complaint

accompanied by a motion for leave to proceed in forma pauperis.

      By Memorandum and Order dated February 7, 2020, Chicos was

granted leave to proceed in forma pauperis. See Docket No. 5. Chicos was

advised that his complaint failed to state a claim and he was directed to file

an amended complaint that complies with the pleading requirements of the

Federal Rules of Civil Procedure and sets forth a plausible claim upon which

relief may be granted. Id.

      On March 2, 2020, Chicos filed an amended complaint. See Docket

No. 6. The eleven-page amended complaint is accompanied by ninety-two

pages of exhibits. Id.
      While a plaintiff may include exhibits that are relevant to the claims,

see Fed. R. Civ. P. 10(c), use of exhibits does not excuse Chicos of his

responsibility to clearly and succinctly set forth the relevant allegations in

the amended complaint. After a close review of the amended complaint, it

clearly suffers from the same pleading deficiencies as the original complaint

and fails to state a claim on which relief may be granted.

      Based on the foregoing, and in accordance with the court’s

Memorandum and Order dated February 7, 2020, this action is DISMISSED

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

                                    SO ORDERED.

                                    /s/ Richard G. Stearns
                                    UNITED STATES DISTRICT JUDGE




                                      2
